Appeal by the city from a final order and judgment correcting the 1936 assessment roll of the city of Albany by reducing the assessment as to Nos. 637, 639 and 641 Park avenue, from $14,900 each to $9,566.48 each. These assessments, when the books were opened for inspection on September 1, 1936, were each $20,000. Upon the application of the relator the commissioner of assessments revised the assessments by reducing each to the amount first named, which were confirmed by the board of review. The ease presented a question of fact, and the decision of the referee and Special Term was not against the weight of the evidence. Judgment and order unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.